NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 VERA O’CONNOR,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7086
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2168, Judge Lawrence B.
Hagel.
              __________________________

              Decided: October 12, 2010
              __________________________

   VERA O’CONNOR, of Shreveport, Louisiana, pro se.

   SHARI A. ROSE, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and MARTIN
F. HOCKEY, JR., Assistant Director. Of counsel on the
O'CONNOR   v. DVA                                          2


brief were DAVID J. BARRANS, Deputy Assistant General
Counsel, JONATHAN E. TAYLOR, Attorney, United States
Department of Veterans Affairs, of Washington, DC.
              __________________________

  Before GAJARSA, MAYER, and MOORE, Circuit Judges.
PER CURIAM.
    Vera N. O’Connor appeals the judgment of the Court
of Appeals for Veterans Claims that denied her claim for
an earlier effective date for service connection for her
husband’s lung cancer. O’Connor v. Shinseki, No. 08-2168
(Ct. Vet. App. March 23, 2010). We dismiss for lack of
jurisdiction.
    Our authority to review a decision of the Veterans
Court is limited. We may review such a decision only to
the extent that it pertains to the validity of “a rule of law
or of any statute or regulation . . . or any interpretation
thereof (other than a determination as to a factual mat-
ter),” or “to interpret constitutional and statutory provi-
sions, to the extent presented and necessary to a
decision.” 38 U.S.C. §§ 7292(a), 7292(c). Absent the
presentation of a constitutional issue, we do not otherwise
have jurisdiction to review either “a challenge to a factual
determination” or “a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C. §
7292(d)(2).
    The Veterans Court found that, regardless of when
the disability—here lung cancer—arose, under 38 C.F.R. §
3.816(c)(2) the effective date for disability benefits could
not be prior to the date the claim was made. O’Connor’s
appeal amounts to a challenge of the Veterans Court’s
application of the timing provisions of this regulation to
the facts in this case. We lack jurisdiction to consider this
3                                           O'CONNOR   v. DVA


challenge. See Andre v. Principi, 301 F.3d 1354, 1362-63
(Fed. Cir. 2002).
    Additionally, the Veterans Court did not decide any
constitutional issues, and O’Connor’s allegations of Fifth
Amendment rights violations are generalized grievances
of unfair treatment. These assertions do not raise legiti-
mate constitutional issues; and, as such, they do not
necessitate our review of the facts or application of law or
regulation to fact. 38 U.S.C. § 7292(d)(2); see also Helfer
v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999) (“[The]
characterization of that question as constitutional in
nature does not confer upon us jurisdiction that we oth-
erwise lack.”).
    Thus, O’Connor’s appeal does not challenge the valid-
ity of any statute or regulation, nor does her appeal raise
any genuine constitutional issue that could form the basis
for our jurisdiction.